Civil action, ex contractu, tried upon the following issues:
"1. Did Coral Gables Corporation and the defendant Lau Rhea Ward, on 16 September, 1925, enter into a written contract whereby the said Coral Gables Corporation agreed to convey to the defendant Lau Rhea Ward certain land in Coral Gables, Florida, by good and sufficient warranty deed, free of all encumbrances other than such as may have been placed by the defendant Lau Rhea Ward, and whereby the defendant Lau Rhea Ward executed and delivered to the said Coral Gables Corporation, as the purchase price of said lands, her promissory note under seal in words and figures set forth in the complaint? Answer: `Yes.'
"2. Was the said note, together with said land contract, assigned to the Coral Gables, Inc., for value prior to the institution of this action? Answer: `Yes.'
"3. Was the defendant Lau Rhea Ward induced to enter into said contract for the purchase of said land and to execute and deliver said note to Coral Gables Corporation by the fraud of said Coral Gables Corporation and its agents, as alleged in the answer? Answer: `Yes.'
"4. If so, is the right of the defendant Lau Rhea Ward to assert such fraud as a defense to said note and land contract barred by the statute *Page 829 
of limitations prescribed by sec. 441 of the Consolidated Statutes, as alleged in the plaintiff's reply? Answer: `No.'
"5. Is the plaintiff Coral Gables, Inc., ready, able, and willing to convey to the defendant Lau Rhea Ward the land for which said note was given by good and sufficient deed, free of all encumbrances other than such as may have been placed thereon by the defendant Lau Rhea Ward? Answer: `No.' "
Judgment on the verdict, from which the plaintiff appeals, assigning errors.
On the hearing the controversy narrowed itself principally to issues of fact, which the jury has determined in favor of the defendant. The numerous exceptions noted during the trial have been examined with care without discovering any reversible error or reason to disturb the result. Hence, the verdict and judgment will be upheld.
No error.